        Case 4:19-cv-04029-KES Document 1-2 Filed 02/08/19 Page 1 of 8 PageID #: 25
         Case 4:18-cr-40100-l^ Document 38 Filed 09/05/18 ^e 1 of 8 PagelD #: 155


                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF SOUTH DAKOTA
                                       SOUTHERN DIVISION



            UNITED STATES OF AMERICA,                CR 18- "-{o (06

                               Plaintiff,
                                                     FACTUAL BASIS STATEMENT
                 vs.



            WALLACE TANG: and
            BLUE SKY ENGINEERING,
            INCORPORATED,

                               Defendants.




                The Defendants state that the following facts are true, and the parties

          agree that they establish a factual basis for the offense(s) to which the

          Defendants are pleading guilty pursuant to Fed. R. Crim. P. 11(b)(3);

                On     May   21,    1998,    MicroAssembly    Technologies,    Incorporated

          ("MicroAssembl3r"), by and through its founder, President, and Secretary Wallace

          Tang, registered as a domestic, for-profit corporation with the California

          Secretary of State. Defendant Tang served in those capacities until on or about

         ^014. On March 19, 2014, MicroAssembly claimed a Fargo, North Dakota,
(.jrf          At \rj^.cL                              Ajf -A d)racier
          address in state filings in California and listed a now-deceased individual as its    ^   -s.

          corporate officer. Effective April 1, 2015, the address for MicroAssembly was

          3411 Regatta Boulevard, Richmond, California 94804,

                On July 5, 2012, Defendant Blue Sky Engineering, Incorporated ("Blue

          Sky"), at the direction and behest of Tang, was registered as a foreign, for-profit


                                                                                 EXHIBIT
Case 4:19-cv-04029-KES Document 1-2 Filed 02/08/19 Page 2 of 8 PageID #: 26
 Case 4:18"Cr-40100-K^ Document 38 Filed 09/05/18 psge 2 of 8 PagelD #: 156


  corporation with the North Dakota Secretaiy of State. Blue Sl^ was registered
  as a foreign corporation in California on May 15, 2015. Effective May 15, 2013,
  the address for Blue Sky was 417 Maine Avenue, Suite 3, Fargo, North Dakota
  58103. While an individual ^own to the Grand Juiy and United States served
  as President of Blue Sky for a period of time. Tang served as Blue          Gfoief

           —©fificcr, Cfeef—Pinancial Officer, Secretary, and bank account

  signatory.
                         ^      (/{ti i-rf" •'T•
        MicroAssembly was the parent corporate entity of Blue Sky, and other
  corporate entities, including Laserlith Corporation ("LaserUth") and Black Hills

  Nanosystems Corporation {"Black Hills Nano"). Sine Chao served as the Principle

  Corporate Officer of Laserlith; Gina Kim served as the Principal Corporate Officer
  of Black-Hills Nano. All of these entities were related and conducted operations

  in the State arid District of South Dakota, affecting,interstate commerce, and

  Black Hills Nano's registered agent for service of process was located in Sioux

  Falls, South Dakota.

        Although the principals interchanged the names of the entities for various

  projects, the work of these individuals and entities significantly overlapped,

  Chao ^so served as MicroAssembly's Chief Financial Officer and as a former

  Director. Kim worked as an engineer for MicroAssembly. While Kim served as
  Black Hills Nano's President, Tang served as its Director of Research and

  Development. While Chao served as Laserlith's President, Tang served as a

  company Officer and.Kim served as its Corporate Secretaiy.


                                          [2]
Case 4:19-cv-04029-KES Document 1-2 Filed 02/08/19 Page 3 of 8 PageID #: 27
 Case4:18-cr-40100-K^ Document 38 Filed 09/05/18 ^e 3 of 8 PagelD #: 157


        The National Science Foundation ("NSF"), the National Aeronautics and
  Space Administration ("NASA"), and the Department of Energy ("DOE")
  participated in the Small Business Innovation Research (''SBIR") Program and
  Small Business Transfer Technology Research ("STTR") Program through which
  Defendants sought and obtained federal funds. All SHIR and STTR proposals
  were required to be electronically submitted to the federal agency offering the
  grant or contract opportunity. NSF's, NASA's, and DOE's computer servers used
  to receive contract proposals were located in Virginia, Mississippi and Maryland,
  respectively. Federal SBIR and STTR grant and contract award payments were
  electronically transferred from the associated federal agency, through the United
  States Department of the Treasury^ and then wired to a business bank account

  identified by the Defendants. Defendants also used wires to transmit interstate

  communications to and from South Dakota.

        Beginning in approximately 2012, and continuing through 2016, within
  the State and District ofSouth Dakota and elsewhere. Defendant Blue Sl^,along
  with MicroAssembly and with others both known and unknown to the Grand

  Juiy and United States, did unlawfully,voluntarily, intentionally, and knowingly
  conspire, combine, confederate, and agree together and with each other to devise

  a scheme and artifice to defraud, and obtain money and property by means of
 false and fraudulent pretenses, representations, and promises, by sending and
  causing to be sent a sign, signal, and sound to be transmitted by means of wire
 communications in interstate and foreign commerce, in violation of 18 U.S.C.
 § 1349. The object of Defendant Blue Sky's conspiracy was to obtain federally-
                                        [3]
Case 4:19-cv-04029-KES Document 1-2 Filed 02/08/19 Page 4 of 8 PageID #: 28
 Case 4:18-cr-40100-H^ Document 38 Filed 09/05/18 pei^e 4 of 8 PagelD #: 158


  funded projects by and through material misrepresentations, statements, and
  omissions, thereby depriving the United States the ability to fund other small
  businesses and resulting in the enrichment of Defendant Blue Sky,
  MicroAssembly, and others.

        In furtherance of the conspiracy and to accomplish the object thereof.
  Defendant Blue Sky did commit the following overt acts, as well as others, in the
  District of South Dakota and elsewhere, and at all times relevant to this case:

        1.    Defendgint Blue Sky applied for and received federal awards.

  Defendant Blue Sky communicated with, transmitted proposals through, and
  received pa3rments by electronic communications and wires. These electronic

  transmissions and wires were interstate.

        2.    Defendant Blue Sly applied for and received federal awards for

  essentially equivalent work, or portions thereof, concealing the existence of the

  awards and the. relationships between related companies from the awarding

  agencies.

        3.    During the application process, Defendant Blue Sky misrepresented

  the existence and use of distinct company facilities, equipment, and operations

  in South Dakota and North Dakota, and elsewhere outside of California. These

  representations and statements were false in that all of the companies were co-

  located in a common facility in Richmond, California, sharing the same resources

  and performing essentially equivalent work, or portions thereof.

        4.    Between 2012 and 2016, Defendant Blue Sky submitted, or caused

  the submission of, wire transmissions of approximately eight(8) false claims and
                                        [4]
Case 4:19-cv-04029-KES Document 1-2 Filed 02/08/19 Page 5 of 8 PageID #: 29
 Case 4:18-cr-40100-K^ Document 38 Filed 09/05/18 l^e 5 of 8 PagelD #: 159


  matenally false statements with knowledge oftheir falsity, solely to obtain federal
  awards. "Knowledge" is defined as being (1) actual knowledge, (2) deliberate
  ignorance of the truth or falsity of the information, or (3) reckless disregard of
  the truth or falsity of the information. The term "material" means having a
  natural tendency to influence, or be capable of influencing, the payment or
  receipt of nioney or property.

        5.    Defendant Blue Sky's actions, false statements ^d claims, and
  misrepresentations included the preparation and submission of proposals for
  awards under the NSF, NASA, and DOE programs, specifically involving costs,
  employees, the eligibility of principal investigators, suitability of facilities,
  location of facilities, subcontractors, consultants, letters of support, and
  certifications submitted to      NASA, and DOE.

        6.    Defendant Blue Sky's actions, false statements and claims, and

  material misrepresentations resulted in the receipt of pa3ments from the U.S.

  government. The fraudulently-obtained NSF, NASA, and DOE awmds totaled

  $1,084,418.60, joint and several between MicroAssembly, Blue Sky, Laserlith,
  and Black Hills Nano. As a result of Defendant Blue Sky's scheme and artifice

  to defraud and to obtain money and property by means of false, fictitious, and

 fraudulent pretenses, representations, and promises relating to material facts.

  Defendant Blue Sky knowingly presented of caused to be presented a false and

 fraudulent claim via interstate wire transmissions and unlawfully obtained an

  award from a federal agency, as set forth below:


                                        [5]
Case 4:19-cv-04029-KES Document 1-2 Filed 02/08/19 Page 6 of 8 PageID #: 30
 Case 4:18-cr-40100-K^ Document 38 Filed 09/05/18 p'*?® 6 of 8 PagelD #: 160




                                                     Pro|>osal Number

                                        High Efficiency Flexible Solar Panels
                                        regarding proposal number 1315777

  The above-awarded amount represents Defendant Blue Sky's exclusive portion
  of the total loss to the United States of $1,084,418.60. Defendant Blue Sky's
  actions were in violation of 18 U.S.C.§ 1349.

        Between 2012 and 2016 and at all times relevant to this case, Wallace
  Tang, as executive corporate principal and officer, submitted, or caused the
  submission of, the following wire transmissions of seven (7) materially false
  statements with knowledge of their falsity, solely to obtain federal awards for
  Defendant Blue Sky and its related entities from NSF, NASA, or DOE.


    12/3/2012     NSF proposal 1315777 titled False information provided
                  High Efficiency Flexible        regarding primary
                  Solar Panels                    performance location
                                                  personnel, facilities, and other
                                                  "essentially equivalent" or
                                                  duplicate proposals.
    3/28/2013     NSF SBIR/STTR                   False statements made to task
                  Administrative Questions for overlap with other proposals,
                  NSF proposal 1315777 titled to primary employment of
                  High Efficiency Flexible     affiliated companies, and to
                  Solar Panels                 location of significant
                                                  research.
    4/8/2013      NSF SBIR/STTR Funding           False Statements made to
                  Agreement Certification for place of performance and to
                  NSF proposal 1315777 titled "essentially equivalent" or a
                  High Efficiency Flexible    portion of the work proposed.
                  Solar Panels
    7/152014      NSF SBIR/STTR Final             False statements or
                  Report Cover Page for NSF       information provided regarding
                  proposal 1315777 titled         "essentially eqtiivalent work,"
Case 4:19-cv-04029-KES Document 1-2 Filed 02/08/19 Page 7 of 8 PageID #: 31
 Case 4;18-cr-40100-       Document 38 Filed 09/05/18 pa^e 7 of 8 PagelD #: 161



                   High Efficiency Flexible       primaiy employment, and
                   Solar Panels                   facilities.
    1/28/2015      NASA proposal(number           False information provided
                   H8.03-8999, entitled "Low-     regarding personnel, facilities,
                   Cost Multi-Junction            and other "essentially
                   Photovoltaic Panels")          equivalent" or duplicate
                                                  proposals.
    1/28/2015     Form A for NASA proposal        False information provided
                  (niimber H8.03-8999,            regarding "essentially
                  entitled ^ow-Cost Multi-        equivalent work" or "a portion
                   Junction Photovoltaic          of the work proposed" being
                   Panels")                       submitted or funded by
                                                  another federal agency.
     2/3/2015     DOE proposal (number          False information provided
                  218692, entitled "High        regarding personnel,
                  Density Connectors and        equipment, and facilities.
                  Cables for Vertex Detectors")

        As to Count 2 specifically and solely, on January 28, 2015, in the District

  of South Dakota and elsewhere, Defendant Wallace Tang, for the purpose of
  executing and attempting to execute the aforementioned scheme and artifice to

  defraud the United States and its agencies and to obtain money and properly by
  means of false, fictitious and fraudulent pretenses, representations, and

  promises relating to material facts, did knowingly transmit and cause to be

  transmitted by means of wire communications in interstate or foreign commerce

  writings, signs, signals, pictures, and sounds as follows: a wire communication

  from MicroAssembly, by and through Defendant Blue Slqr as general contract

  and with Black Hills Nano serving as subcontractor, containing NASA proposal

  numbered KB.03-8999, entitled "Low Cost Multi-Junction Photovoltaic Panels."

  This proposal was fraudulent and contained material representations in that it

  contained "essentially equivalent work," or a portion thereof, to proposals


                                         [7]
Case 4:19-cv-04029-KES Document 1-2 Filed 02/08/19 Page 8 of 8 PageID #: 32
 Case 4:18-cr-40100-t^&^ Document 38 Filed 09/05/18 ^»Hge 8 of 8 PagelD #: 162



  submitted as part of the conspiracy, as set forth above and as ^leged in the
  Information, between Defendant Blue Sky, MicroAssembly, Laserlith, and Black
  Hills Nano. After transmitting this wire contmning fraudulent and material
  representations, Defendant Tang withdrew the proposal from NASA, thereby
  resulting in no actual loss for purposes of Count 2 of the Information and this
  Plea Agreement. Although NASA proposal numbered H8.03-8999 was later
  withdrawn, Defendant Tang submitted the proposal with the intent to defraud
  NASA.


                                      RONALD A. PARSONS,JR.
                                      United States Attorney



                                     Jermy^Jel
                                     Asmstanttoniifed           torney
                                     P.^ Box 2<
                                     Sioux Falls, SD 57101-2638
                                     Telephone: (605)330-4400
                                     Facsimile: {605)330-4410
                                     E-Mail: Jeremy.Jehangiri@usdoj.gov




                                     Wallace Tan^ individually and as
                                     executive corporate principal and officer
                                     for Blue Sl^ Engineering, Inc.
                                     Defendants




                ,7
 Date
                                     Attorney for Defendants



                                       [81
